

MAKE GOOD SECURITIES ESCROW AGREEMENT


THIS MAKE GOOD SECURITIES ESCROW AGREEMENT (the “Make Good Agreement”), dated as
of August 28, 2008, is entered into by and among Universal Travel Group, a
Nevada corporation (the “Company”), the investors listed on the Schedule of
Buyers in the Securities Purchase Agreement dated August 28, 2008 (the
“Buyers”), Jiangping Jiang (the “Principal Shareholder”) and Sichenzia Ross
Friedman Ference LLP with an address at 61 Broadway, 32nd Floor, New York, NY
10006 (the “Escrow Agent”).


Capitalized terms used but not defined herein shall have the meanings set forth
in the Securities Purchase Agreement (as defined below).


WITNESSETH:


WHEREAS, the Buyers will be purchasing from the Company and the Company will be
selling to the Buyers an aggregate of 4,588,708 shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”), and warrants to acquire
2,294,356 shares of Common Stock for a total aggregate purchase price of
approximately $7,112,500 in a private placement financing transaction (the
“Financing Transaction”) pursuant to a Securities Purchase Agreement dated as of
the date hereof (the “Closing Date”) by and among the Company and the Buyers
(the “Securities Purchase Agreement”);


WHEREAS, as an inducement to the Buyers to enter into the Securities Purchase
Agreement, the Principal Shareholder has agreed to place the Escrow Shares (as
hereinafter defined) into escrow for the benefit of the Buyers in the event the
Company fails to achieve the following financial performance thresholds for the
12-month periods ended December 31, 2008 (“2008”) and December 31, 2009
(“2009”):


(a)  In 2008, Net Income, as defined in accordance with United States generally
accepted accounting principles (“US GAAP”) and reported by the Company in its
audited financial statements for 2008 (the “2008 financial statements”) exceeds
$12,000,000 (the “2008 Performance Threshold”);


(b)  In 2009, Net Income, as defined in accordance with US GAAP and reported by
the Company in its audited financial statements for 2008 (the “2009 financial
statements”) exceeds $15,600,000 (the “2009 Performance Threshold”); and


WHEREAS, the Company, the Buyers and the Principal Shareholder have requested
that the Escrow Agent hold the Escrow Shares on the terms and conditions set
forth in this Agreement and the Escrow Agent has agreed to act as escrow agent
pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:



--------------------------------------------------------------------------------



ARTICLE I


TERMS OF THE ESCROW


1.1. The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Escrow Shares as contemplated by
this Agreement.


1.2. Upon the execution of this Agreement, the Escrow Agreement shall open a
brokerage account with JP Morgan Chase (the “Escrow Agent Brokerage Account”)
whereupon the Principal Shareholder shall deposit or cause to be deposited at
least 5,000,000 shares of Common Stock into the Escrow Agent Brokerage Account.
The Escrow Agent Brokerage Account shall be in the sole name of the Escrow Agent
and only the Escrow Agent shall have sole authority to transact the shares
placed therein. In the event that the Principal Shareholder deposits shares in
excess if 5,000,00 shares of Common Stock into the Escrow Agent Brokerage
Account, the parties agree and hereby irrevocably authorize the Escrow Agent to
transfer such excess shares back to the Principal Shareholder’s brokerage
account upon instructions from the Principal Shareholder without requiring
further authorization or approval from the Company and the Buyers,In addition,
the Principal Shareholder shall deliver to the Escrow Agent her options to
purchase 2,000,000 shares of Common Stock, along with undatedstock powers
executed in blank with signature medallion guaranteed within seven (7) days of
the grant of the same to her pursuant to Section 4(o) of the Securities Purchase
Agreement. For the avoidance of any doubt, the Escrow Agent shall not be
responsible for procuring the deposit of the options and stock powers from the
Principal Shareholder. The said 5,000,000 shares of Common Stock and the options
to purchase 2,000,000 shares of Common Stock shall collectively be referred to
as “Escrow Shares”.


1.3. The Company will provide the Buyers with (i) the Company’s audited
financial statements for 2008, prepared in accordance with US GAAP, on or before
March 31, 2009 and (ii) the Company’s audited financial statements for 2009,
prepared in accordance with US GAAP, on or before March 31, 2010, so as to allow
the Buyers the opportunity to evaluate whether the 2008 Performance Threshold
and the 2009 Performance Threshold were attained. In the event that any Buyer
receives the financial information prior to its dissemination by the Company in
either a press release or in the Company’s SEC Documents, the Company shall
issue a press release announcing the information or file a Form 8-K within one
trading day of a request by the Buyer to make such information public.


1.4. The parties hereby agree that the Escrow Shares shall be delivered to the
Buyers as set forth below:


(i) If Net Income for 2008 shall be at least ten per cent (10%) less than the
2008 Performance Threshold, then (x) the 2008 Escrow Shares (defined below)
shall be distributed on a pro rata basis to the Buyers based on the number of
shares of Common Stock purchased by each Buyer pursuant to the Securities
Purchase Agreement, and (y) within five (5) business days after March 31, 2009,
the Company shall provide written instructions to the Escrow Agent instructing
the Escrow Agent to issue and deliver the 2008 Escrow Shares to each Buyer on a
pro rata basis based on the number of shares of Common Stock purchased by that
Buyer pursuant to the Securities Purchase Agreement, and shall provide a copy of
such instructions to each Buyer. “2008 Escrow Shares” shall be number of Escrow
Shares equivalent to the percentage by which the Company missed the 2008
Performance Threshold. For example, if the Company were to miss the 2008
Performance Threshold by 15%, the 2008 Escrow Shares shall comprise 750,000
shares of Common Stock and options to purchase 300,000 shares of Common Stock.
For the avoidance of any doubt, no 2008 Escrow Shares shall be transferred to
any Buyer in the event the Company misses the 2008 Performance Threshold by less
than 10%.

2

--------------------------------------------------------------------------------



(ii) If Net Income for 2009 shall be at least ten per cent (10%) less than the
2009 Performance Threshold, then (x) the 2009 Escrow Shares (defined below)
shall be distributed on a pro rata basis to the Buyers based on the number of
shares of Common Stock purchased by each Buyer pursuant to the Securities
Purchase Agreement, and (y) within five (5) business days after March 31, 2010,
the Company shall provide written instructions to the Escrow Agent instructing
the Escrow Agent to issue and deliver the 2009 Escrow Shares to each Buyer on a
pro rata basis based on the number of shares of Common Stock purchased by that
Buyer pursuant to the Securities Purchase Agreement, and shall provide a copy of
such instructions to each Buyer. “2009 Escrow Shares” shall be the number of
Escrow Shares equivalent to the percentage by which the Company missed the 2009
Performance Threshold. For example, if the Company were to miss the 2009
Performance Threshold by 25%, the 2009 Escrow Shares shall comprise 1,250,000
shares of Common Stock and options to purchase 500,000 shares of Common Stock.
For the avoidance of any doubt, no 2009 Escrow Shares shall be transferred to
any Buyer in the event the Company misses the 2009 Performance Threshold by less
than 10%.


1.5 In the event 2008 Escrow Shares are delivered to the Buyers, the Principal
Shareholder shall forthwith deposit in Escrow Agent Brokerage Account, in the
case of shares of Common Stock, and deliver to the Escrow Agent, in the case of
options, such additional number of shares of Common Stock and stock options
along with undated stock powers executed in blank with signature medallion
guaranteed to Escrow Agent so as to ensure that the Escrow Shares include
5,000,000 shares of Common Stock together with options to purchase an additional
2,000,000 shares of Common Stock or an additional number of shares of Common
Stock.


1.6 The parties hereby agree that in determining the 2008 Performance Threshold
and the 2009 Performance Threshold, the parties shall not take into account (and
such amounts shall not be included in determining Net Income):


(i) the offering and transactional costs associated with the Financing
Transaction, including without limitation, legal and audit costs, registration
and filing fees;


(ii) losses the Company has suffered or reasonably calculated to have suffered
as a result of a force majeure event, which shall mean (i) acts of God such as
earthquakes with an intensity of more than 7.0 on the Richter scale in
geographic areas where the Company derives more than 50% of its revenue, or (ii)
snow storms, rainstorms, floods and other natural catastrophes of such intensity
and/or duration that exceed the average monthly amount for that geographic area
by more than 100% in geographic areas in which the Company derives more than 50%
of its revenue;

3

--------------------------------------------------------------------------------




(iii) the costs and expense incurred by the Company in 2008 and incurred in 2009
in establishing an employee stock option plan pursuant to Section 4(o) of the
Securities Purchase Agreement and granting stock options to the Principal
Shareholder thereunder; and


(iv) any compensation expense incurred by the Company in connection with the
release of any Escrow Shares to the Principal Shareholder.


1.7 If the Company does not achieve either the 2008 Performance Threshold or the
2009 Performance Threshold, the Company shall use its commercially reasonable
efforts to promptly cause the 2008 Escrow Shares or the 2009 Escrow Shares, as
the case may be, to be delivered to the Buyers, including causing its transfer
agent promptly to issue the certificates in the names of the Buyers and causing
its securities counsel to provide any written instruction required by the Escrow
Agent in a timely manner so that the issuances and delivery contemplated above
can be achieved within ten (10) business days after March 31, 2009 or March 31,
2010, as applicable. For the avoidance of any doubt, the Escrow Agent shall not
be responsible to procure written instructions from the Company to transfer the
2008 Escrow Shares or the 2009 Escrow Shares to the Buyers.


1.8 Upon the written instructions of the Company, the Escrow Agent shall deliver
the 2008 Escrow Shares and the 2009 Escrow Shares, as applicable, to each Buyer
or the Principal Shareholder, and shall be held harmless from any claim, loss or
expense regarding such delivery regardless of whether the other provisions of
this Make Good Securities Escrow Agreement are complied with or met.


1.9 The Escrow Agent shall upon the delivery of 2008 Escrow Shares and 2009
Escrow Shares to the Buyers, but in no event no later than April 15, 2010,
return to the Principal Shareholder any Escrow Shares not required to be
delivered to the Buyers pursuant to the terms hereof.


ARTICLE II


REPRESENTATIONS OF THE PRINCIPAL SHAREHOLDER


2. The Principal Shareholder hereby represents and warrants to the Buyers as
follows:


(i) The Escrow Shares placed into escrow hereunder by the Principal Shareholder
are validly issued, fully paid and nonassessable shares of the Company. The
Principal Shareholder is the record and beneficial owner of the Escrow Shares
placed into escrow pursuant to this Agreement by the Principal Shareholder and
has good title to such Escrow Shares, free and clear of all pledges, liens,
claims and encumbrances, except encumbrances created by this Agreement. There
are no restrictions on the ability of the Principal Shareholder to transfer the
Escrow Shares placed into escrow pursuant to this Agreement by the Principal
Shareholder or to enter into this Agreement other than transfer restrictions
under the Lock-Up Agreement and/or applicable federal and state securities laws.
While any Escrow Shares remain in escrow, the Principal Shareholder will not
pledge any Escrow Shares and will not create or permit to be created or to exist
any lien, claim or encumbrance upon any Escrow Share. Upon any delivery of
Escrow Shares placed into escrow pursuant to this Agreement by the Principal
Shareholder to the Buyers hereunder, the Buyers will acquire good and valid
title to such Escrow Shares, free and clear of any pledges, liens, claims and
encumbrances.


4

--------------------------------------------------------------------------------



(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Shareholder and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Principal Shareholder pursuant to the terms of the
certificate of incorporation or by-laws of the Company or any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the
Principal Shareholder or affecting the Escrow Shares. No notice to, filing with,
or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Shareholder.


ARTICLE III


MISCELLANEOUS


3.1 The Company will pay Escrow Agent a total of $1,000 for all services
rendered by Escrow Agent hereunder.


3.2 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.


3.3 All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 3.3), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.

5

--------------------------------------------------------------------------------


 
If to Escrow Agent:
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor,
 
New York, NY 10006
 
Attention:    Benjamin Tan, Esq.
 
Tel No.:212-930-9700
 
Fax No.: 212-930-9725



If to the Company or the Principal Shareholder:



 
Universal Travel Group
 
Attention:
Ms. Jiangping Jiang
 
Address:
3/F Hualian Building, No. 2008 Shennan Road, Central Futian District,
 
City & State:
Shenzhen, The People’s Republic of China
 
Telephone:
86-755-83668559
 
Fax:
86-755-83668556
 
Email:
01@cnutg.cn



With a copy to:




 
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor
 
New York, NY 10006
 
Attention: Benjamin Tan, Esq.
 
Tel. No.: (212) 930-9700
 
Fax No.: (212) 930-9725
   
If to the Buyers:
to each Buyer at the address and facsimile numbers set out below that Buyers
signature

 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


3.4 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.


3.5 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the Escrow Shares, and the
subject matter hereof and supersedes all prior understandings with respect to
the Escrow Shares. This Escrow Agreement is one of a series of agreements
relating to the Financing Transaction, and the terms hereof shall not relate to
any aspect of the Financing Transaction other than the Escrow Shares and the
escrow hereby created. This Escrow Agreement may not be modified, changed,
supplemented or terminated, nor may any obligations hereunder be waived, except
by written instrument signed by the parties to be charged or by its agent duly
authorized in writing or as otherwise expressly permitted herein.

6

--------------------------------------------------------------------------------




3.6 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and each gender shall include all other genders. This
Escrow Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to articles of this Escrow Agreement.



3.7 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Any action to enforce, arising out of, or relating in any way to,
any provisions of this Escrow Agreement shall only be brought in a state or
Federal court sitting in New York City, Borough of Manhattan.


3.8 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Shareholder, each
Buyer and the Escrow Agent.


3.9 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.


3.10 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.


3.11 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
hereunder in the absence of gross negligence, fraud and willful misconduct.


7

--------------------------------------------------------------------------------



3.12 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for the Company and the Principal Shareholder and may continue to
act as legal counsel for the Company and the Principal Shareholder from time to
time, notwithstanding its duties as the Escrow Agent hereunder. The Buyers
consent to the Escrow Agent in such capacity as legal counsel for the Company
and the Principal Shareholder and waive any claim that such representation
represents a conflict of interest on the part of the Escrow Agent. The Buyers
understand that the Escrow Agent is relying explicitly on the foregoing
provision in entering into this Escrow Agreement.


3.13 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Buyers. In the event of any such resignation, the Buyers and the
Company shall appoint a successor Escrow Agent and the Escrow Agent shall
deliver to such successor Escrow Agent any Escrow Shares and other documents
held by the Escrow Agent.


3.14 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.


3.15 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.


3.16 The Company agrees to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby or by the Securities Purchase Agreement other than any such claim,
liability, cost or expense to the extent the same shall have been determined by
final, unappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of the Escrow
Agent.


[Signature Page Follows]


[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 28th day of August, 2008.




 
UNIVERSAL TRAVEL GROUP
     
By:
     
Name:
   
Title:
     
ESCROW AGENT:
     
Sichenzia Ross Friedman Ference LLP
     
By:
     
Name:
   
Title:
     
PRINCIPAL SHAREHOLDER:
     
By:
   
Name:
 
Title:
     
BUYER:
     
ACCESS AMERICA FUND, LP
     
By:     
     
Name:
   
Title:

 
9

--------------------------------------------------------------------------------





 
BUYER:
     
CHINAMERICA FUND LP
     
By:
     
Name:
   
Title:
     
BUYER:
     
POPE INVESTMENT II LLC
     
By:
     
Name:
   
Title:
     
BUYER:
     
HELLER CAPITAL INVESTMENTS, LLC
     
By:
     
Name:
   
Title:
     
BUYER:
     
CGM as C/F RONALD I. HELLER IRA
     
By:
     
Name:
   
Title:

 
10

--------------------------------------------------------------------------------


 

 
BUYER:
     
INVESTMENT HUNTER, LLC
     
By:
     
Name:
   
Title:
     
BUYER:
     
MARED INVESTMENTS
     
By:
     
Name:
   
Title:
     
BUYER:
     
HIGH CAPITAL FUNDING, LLC
     
By:
     
Name:
   
Title:

 
11

--------------------------------------------------------------------------------





 
BUYER:
     
MERRILL LYNCH, PIERCE, FENNER &
SMITH, FBO BEAU L. JOHNSON
     
By:
     
Name:


12

--------------------------------------------------------------------------------


 